.




                                      March     31.    1987




    Andrev P. Payer,    Ph.D.                                Opinion   No.    .JM-663
    Secretary/Treasurer     of the
        Anatomical   Board of the          State             Rc: Whether the Texas Anatomical
        of Texas                                             Board may transport    dead bodies
    University    of Texas Medical          Branch           out of the United   States
    Galveston,    Texas   77550

    Dear   Dr.   Payer:

          You    ask    whether    the Anatomical   Board   of the State    of Texas            has
    authority     to   transfer    dead bodies  outside   of the United,States.

            The legislature     created    the.Anatomical       Board for the purpose         of
    distributing       and delivering       dead human bodies         to    institutions     and
    individuals      authorized    to receive     them.     V.T.C.S.     art.    4503a.  52(a).
    Article    6505. V.T.C.S..      governs    the distribution      of dead bodies:

                       (a)    The      board,      or      their     duly      authorized
                  agents,       may take         and    receive       such     bodies      so
                  delivered       as aforesaid,        and shall,        upon receiving
                  them. distribute           and deliver       them to and among the
                  schools,      colleges,       pbyaiciam        and surgeons afore-
                  said,      including        chiropractic         colleges,        in   the
                  manner f 0 lloving       :    Thoec bodies       needed for lecture
                  and demonstration           in the said incorporated              schools
                  and      colleger~      .&all       first      be     supplied;        the
                  remainlag         bodies       ahall       then     be      distributed
                  proportionately          and equitably,         the number assigned
                  to each to be baaed              upon the number of students
                  receiving        instruction       or demonstration            in normal
                  or    morbid      anatomy      and opcrativc’         surgery.       which
                  number shall           be certified         by the      dean     of   each
                  school     or college       to the board at such tlmee as it
                  may direct.           Instead     of receiving         and delivering
                  said     bodies       themselves        through      their      agent    or
                  servant.      ,the add        board may. from time to time,
                  either     directly       or by their        designated      officer     or
                  agent authorize          ~phyeiciana      and surge-          to receive
                  them, and the number which each shall                      receive.




                                               p.     3024
Dr.   Andrew    F.    Payer   -   Page   2




                     (b)    The board         may  receive     a body   transported
               to    the   board from        outside   this   state.

                   (c)   The board may transport        a body to another
               state   in which     there   Is a shortage     of bodies   If
               the other    state    has agreed    to ship bodies   to this
               state   when the other     state   has a surplus   of bodies
               and the board      determines    that there   is a shortage
               of them in this      state  and if:

                   (1)    the body is that of a person vho, prior           to
               death.    in compliance      vlth    Article    4584,  Revised
               Statutes,     bequeathed    his body for       the purpose   of
               enhancement     of medical     science    and at the time of
               the bequest      authorized    the board     to transport   the
               body outside      of this state;     or

                   (2)    the body vas      donated      in compliance     with
               the   Texas    Anatomical     Gift    Act   (Article     4590-2.
               Vernon’s     Texas    Civil    Statutes)     and     the  person
               authorized     by Subsection      (b) of Section       3 of that
               Act    to   make the      donation     also    authorized     the
               board    to transport    the body outside       of this state.
               (Emphasis    added).

See    also    V.T.C.S.          art.    4586  (regulations       for       transporting   dead
bodies);    art.   4587       (regulations    governing    dissection        of bodies).

        An administrative       agency  has no inherent      povers.      See Board of
Insurance     Commissioners       v.  Guardian  Life  Insurance       Co.380     S.W.2d
906, 908 (Tu.       1944).     Agencies   may only exirclse    those powers granted
by statute.     together    with those necessarily     implied     from the statutory
authority     conferred     or duties     imposed.   City    of Sherman v.       Public
Utility    Cos~ission,     643 S.U.Zd    681. 686 (Tex.     1983).     Article 4585(c)
states    that the board may transport

               a body      to   another      state     in vhich       there  is    a
               shortage     of bodies     if    the other     state    has agreed
               to ship bodies       to this      state    vhen the other state
               has    a surplus      of   bodies       and the     board    deter-
               mines    that   there    is a shortage         of    them in    this
               state.    . . .    (Emphasis       added).

We think     that     the “state”      in those      provisions     means a state    in the
United    States.        See Big 8. Auto Auction,            Inc.   V. Saenz Motors,     665
S.W.Zd     756 (Tex.1984)          (if   legislature      does not define      a statutory
term,   its   ordinary      meaning applies).         The legislature     used the phrase
“outside      of    this    state”     several      times    in   article   4585.   but    in
describing       the destinations        to vhich      the board    could  send bodies     it




                                               p.   3025
Dr. Andrew F. Payer - Page 3




chose the phrase "to another state.”   If the legislature had Intended
to give the board authority to send bodies aqwbcre in the vorld, it
could have used the phrase it had already used several times in
article 4585 and provided that the board could ship dead bodies
"outside of the state." Therefore, we conclude that the Anatomical
Board has uo authority to send dead bodies to foreign countries.

                               SUtfMARY

               The Anatomical Board of the State of Texas
          has no authority to transport dead bodies to
          foreign countries.




                                       Ll h.eJh
                                          Very truly your ,


                                               A
                                          JIM     MAiTOX
                                          Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairmen, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                   p. 3026